
	

113 SJ 35 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Internal Revenue Service of the Department of the Treasury relating to liability under section 5000A of the Internal Revenue Code of 1986 for the shared responsibility payment for not maintaining minimum essential coverage.
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. McConnell (for himself, Mr. Hatch, and Mr. Coats) introduced the following joint resolution; which was read twice and referred to the Committee on Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Internal Revenue Service of the Department of the
			 Treasury relating to liability under section 5000A of the Internal Revenue
			 Code of 1986 for the shared responsibility payment for not maintaining
			 minimum essential coverage.
	
	
		
			That Congress disapproves the rule
			 submitted by the Internal Revenue Service of the Department of the
			 Treasury
			 relating to liability under section 5000A of the Internal Revenue Code of
			 1986 for the shared responsibility payment for not maintaining minimum
			 essential coverage (published at 78 Fed. Reg. 53646 (August 30, 2013)),
			 and such rule shall have no force or effect.
		
